 



Exhibit 10.4
NYMAGIC, INC.
2004 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT
     THIS AGREEMENT, made as of this 9th day of January, 2007 by and between
NYMAGIC, INC. (the “Company”), having its principal place of business in 919
Third Avenue, 10th Floor, New York, NY 10022
     and
     George R. Trumbull, III (the “Grantee”), the Chairman of the Company.
WITNESSETH THAT:
     WHEREAS, the Grantee is now employed by the Company (the “Company” when
used herein with reference to employment of the Grantee, shall include any
Affiliate of the Company as defined in the Plan) as Chairman pursuant to an
Employment Agreement (the “Employment Agreement”) between the Grantee and the
Company entered into contemporaneously with this Award Agreement; and
     WHEREAS, the Company has adopted the NYMAGIC, INC. 2004 Amended and
Restated Long-Term Incentive (the “Plan”) under which the Company may grant to
key employees awards of Restricted Shares as defined in the Plan, providing the
Grantee with shares of common stock, par value $1 per share, of the Company (the
“Shares”) subject to restrictions set forth in the Plan and in this Award
Agreement; and
     WHEREAS, the Company desires to grant to the Grantee an award of Restricted
Shares pursuant to the resolution of the Board of Directors of the Company
adopted on December 6, 2006;
     NOW THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound, the parties hereto hereby agree
with each other as follows:
     1. Grant. Subject to the terms and conditions set forth herein and to the
terms of the Plan, and in order to provide an incentive for the Grantee, as a
key employee, to work for the long-range success of the Company, the Company
hereby awards to the Grantee 5,000 Restricted Shares, subject to adjustment as
provided in the Plan.
     2. Vesting. The Shares underlying the Restricted Shares awarded to the
Grantee under this Award Agreement shall vest on December 31, 2007 if the
Grantee is, and has been, since the date of this Agreement employed by the
Company on that date. If the Grantee’s employment with the Company terminates
prior to December 31, 2007, the Shares underlying the Restricted Shares awarded
to the Grantee under this Award Agreement shall be forfeited unless otherwise
provided in accordance with the terms of the Employment Agreement.
     3. Issuance. The Shares underlying the Restricted Shares subject to this
Award Agreement will be issued in accordance with the terms of the Plan.



--------------------------------------------------------------------------------



 



     4. Binding Effect. Except as otherwise provided in this Award Agreement or
in the Plan, every covenant, term, and provision of this Award Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, transferees, and assigns.
     5. No Additional Rights. In no event shall the award of the Restricted
Shares hereunder or the acceptance of this Award Agreement by the Grantee give
or be deemed to give the Grantee any right to continued retention as an
independent contractor, service provider, or employee by the Company or any
affiliate of the Company.
     6. Severability. If any part or parts of this Award Agreement or the Plan
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not affect the remaining
provisions of this Award Agreement or the Plan which shall remain in full force
and effect.
     7. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the state of New York, without regard to the
conflicts of law principles thereof.
     8. Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
     9. Taxes. By signing this Award Agreement, the Grantee acknowledges that he
shall be solely responsible for the satisfaction of any taxes that may arise
with respect to the Restricted Shares, and that the Company shall have no
obligation whatsoever to pay such taxes.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Award Agreement as
of the date first written above.

                COMPANY:
 
       
 
       
 
  NYMAGIC, INC.
 
       
 
  By:   /s/ Paul J. Hart
 
       
 
  Name:   Paul J. Hart
 
       
 
  Title:   Senior Vice President
 
       

     The undersigned hereby accepts the terms of this Award Agreement and the
Plan.

                GRANTEE:
 
       
 
       
 
  By:   /s/ George R. Trumbull, III
 
       
 
  Name:   George R. Trumbull, III
 
       
 
  Title:   Chairman
 
       